Case 1:17-cv-01076-JDB-jay Document 147 Filed 09/07/21 Page 1 of 5                    PageID 684




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

FB ACQUISITION, LLC,

       Plaintiff,

v.

TENNESSEE BUSINESS AND INDUSTRIAL                           No. 1:17-cv-01076-JDB-jay
DEVELOPMENT CORPORATION,

       Defendant/Third-Party Plaintiff,

v.

UNITED STATES SMALL BUSINESS
ADMINISTRATION,

       Third-Party Defendant.


      ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       This breach of contract action is before the Court on the motion of the Defendant,

Tennessee Business and Industrial Development Corporation (“BIDCO”), for summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure (Docket Entry (“D.E.”) 141), to which

Plaintiff, FB Acquisition, LLC (“FB Acquisition”), has responded (D.E. 145). For the reasons

articulated herein, the motion is DENIED.

                                    STANDARD OF REVIEW

       Rule 56 provides in pertinent part that the court “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The moving party bears the burden of

showing that no genuine issues of material fact exist.” Williams v. Maurer, ___ F.4th ___, 2021
Case 1:17-cv-01076-JDB-jay Document 147 Filed 09/07/21 Page 2 of 5                     PageID 685




WL 3629921, at *7 (6th Cir. Aug. 17, 2021) (quoting Scott v. First S. Nat’l Bank, 936 F.3d 509,

516-17 (6th Cir. 2019)). A court is to “view the factual evidence in the light most favorable to the

nonmoving party, and draw all reasonable inferences in that party’s favor.” Burwell v. City of

Lansing, Mich., ___ F.4th ___, 2021 WL 3378936, at *3 (6th Cir. Aug. 4, 2021) (quoting Slusher

v. Carson, 540 F.3d 449, 453 (6th Cir. 2008)). “The ultimate question is whether the evidence

presents a sufficient factual disagreement to require submission of the case to the [factfinder], or

whether the evidence is so one-sided that the moving part[y] should prevail as a matter of law.”

Williams, 2021 WL 3629921, at *7 (quoting Payne v. Novartis Pharm. Corp., 767 F.3d 526, 530

(6th Cir. 2014)).

                                       GOVERNING LAW

       To establish a breach of contract in Tennessee, 1 a plaintiff must demonstrate “(1) the

existence of an enforceable contract, (2) non-performance amounting to a breach of the contract,

and (3) damages caused by the breached contract.” Franklin Am. Mort. Co. v. Univ. Nat’l Bank of

Lawrence, 910 F.3d 270, 281 (6th Cir. 2018) (citing Nw. Tenn. Motorsports Park, LLC v. Tenn.

Asphalt Co., 410 S.W.3d 810, 816-17 (Tenn. Ct. App. 2011)).

                                         BACKGROUND

       The facts of this case are essentially undisputed. In July 1999, BIDCO agreed to loan the

amount of $1,000,000 (the “Loan”) to Greystone Woods, LLC (the “Borrower”). The Loan was

partially guaranteed by the Third-Party Defendant, the United States Small Business

Administration (the “SBA”). On July 30, 1999, BIDCO and the Bank of Adamsville (the “Bank”)

entered into a Master Participation Agreement (the “Participation Agreement”), under which




       1
        The Court has previously found that it has subject-matter jurisdiction over this matter and
that Tennessee substantive law applies.
                                                 2
Case 1:17-cv-01076-JDB-jay Document 147 Filed 09/07/21 Page 3 of 5                      PageID 686




BIDCO conveyed to the Bank a twenty-five percent interest in the Loan. Paragraph 6 of the

document provided as follows:

       [BIDCO] shall be responsible for the collection of all payments due on the loan,
       together with monthly report of funds received and funds disbursed, including
       monthly disbursements to Bank for its interests in the loan. Copies of the monthly
       reports shall be transmitted to Bank at the time disbursements are made to Bank.

(D.E. 1-3 ¶ 6.) The contract further stated that the “participation shall be without recourse to

[BIDCO], except for a violation by it of any of the terms and conditions of th[e] agreement, or any

subsequent agreement as to the loan between the parties.” (Id. ¶ 16.)

       The Bank later merged with Community South Bank, which then became subject to a

federal receivership under which the Federal Deposit Insurance Corporation (the “FDIC”) was

appointed receiver. In an agreement dated April 10, 2014, the FDIC sold and assigned the Bank’s

former interest in the Participation Agreement to FB Acquisition.

       In correspondence dated November 20, 2015, the SBA notified BIDCO that, pursuant to

13 C.F.R. § 120.535(d), the agency had elected to take over servicing of the Loan and required

Defendant to assign the Loan to the SBA. BIDCO complied. After November 20, 2015, the Loan

was serviced by the SBA, which collected all payments made by the Borrower.

       In a letter dated July 7, 2016, the SBA noted that, prior to its election to service the Loan,

BIDCO had received Loan payments from the Borrower but failed to remit the guaranteed share

thereof to the SBA. The agency advised in the communication that it would set off certain monies,

including the unguaranteed shares of the Loan, and apply those funds to the unremitted guaranteed

share payments. Defendant did not contest the setoff as, pursuant to its own investigation of the

matter, it determined that its chief financial officer at the time had failed to properly forward the

Borrower’s payments to the SBA. On April 20, 2017, FB Acquisition brought the instant action

against BIDCO based on the Participation Agreement. (D.E. 1.)

                                                 3
Case 1:17-cv-01076-JDB-jay Document 147 Filed 09/07/21 Page 4 of 5                     PageID 687




       On October 10, 2018, Plaintiff moved for summary judgment against BIDCO on the

grounds that no genuine issue of material fact existed as to whether the elements of a breach of

contract claim had been satisfied. (D.E. 66.) In response, Defendant focused on the second

element—a breach. During the briefing on its dispositive motion, FB Acquisition identified the

breach as BIDCO’s violation of Paragraph 6’s clear and unambiguous language obligating

Defendant to remit funds to the SBA. In an order entered October 7, 2020, the Court, interpreting

the four corners of the Participation Agreement in light of its plain meaning, concluded that

Plaintiff could not establish that BIDCO’s failure to remit payments to the SBA constituted a

breach of the contract at issue, specifically Paragraph 6, and denied summary judgment in FB

Acquisition’s favor. (D.E. 119.)

                    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       In the instant motion, filed April 14, 2021, Defendant submits that, because the Court in its

October 7, 2020, order rejected Plaintiff’s assertion that BIDCO’s failure to remit funds to the

SBA constituted a breach of Paragraph 6 of the Participation Agreement, it is now entitled to

summary judgment in its favor. By way of response, however, in an apparent disavowal of the

position taken in its own Rule 56 motion, FB Acquisition now identifies the breach as BIDCO’s

failure to collect and remit the Borrower’s payments to Plaintiff as required by Paragraph 6 of the

Participation Agreement. Defendant did not reply to Plaintiff’s response and the time for making

such a filing has expired.

       Consequently, the Court is presented with two briefs espousing two different theories as to

the nature of the alleged breach, neither of which in any sufficient way addresses the other, rather

like the proverbial two ships passing in the night. In light of the current posture of the case, the

Court declines to issue a ruling in favor of the Defendant. This matter will proceed to trial.



                                                 4
Case 1:17-cv-01076-JDB-jay Document 147 Filed 09/07/21 Page 5 of 5   PageID 688




      IT IS SO ORDERED this 7th day of September 2021.

                                              s/ J. DANIEL BREEN
                                              UNITED STATES DISTRICT JUDGE




                                          5
